Supreme Court properly determined that petitioner was not entitled to habeas corpus relief in this case. As the court noted, it had already denied a previous petition for such relief and, insofar as no new grounds were presented in petitioner’s present application, the denial should be sustained (see, CPLR 7003 [b]; People ex rel. Sanchez v Hoke, 132 AD2d 861). Furthermore, as the court also pointed out, petitioner’s assertions concerning the legality of his sentence could have been *849advanced by way of a CPL article 440 motion and therefore habeas corpus is not the proper remedy (see, People ex rel. Rosado v Miles, 138 AD2d 808).
Levine, Mercure, Crew III, Mahoney and Casey, JJ., concur. Ordered that the judgment is affirmed, without costs.